Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed November 19th, 2021, with respect to the rejectio3 have been fully considered and are persuasive.  The rejection of Claim 13 has been withdrawn. 
Applicant argues that “Qin clearly depicts a first clutch being operated by a solenoid 90 having a coil 92. The device of Qin also includes a motor 50 including a stator 54. Circuit board 118 is not positioned between solenoid 90 and stator 54 as required by the claims… No teaching or suggestion exists in either cited reference to move the circuit board from its depicted position in the prior art disclosures to Applicant's claimed position”. Examiner agrees with applicant that the circuit board taught by Qin is not positioned between the solenoid (coil) and the stator as claimed. While the circuit board is axially between the stator and clutch as previously pointed out by Examiner, this alone is not enough to disclose Applicant’s invention as the claims require the circuit board between the stator and coil specifically. One of ordinary skill would reasonably use the same positioning taught by Qin when modifying Mensi, and therefore fail to teach all the limitations of Applicant’s claim 10.
Therefore, the rejection of Claim 10 under 35 U.S.C. 103 has been withdrawn. As currently amended independent Claims 1 and 11 each incorporate all the limitations of Claim 10, the prior art rejections of record are overcome and the claims are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Walker on December 10th, 2021.
The application has been amended as follows:
IN THE CLAIMS:

Claim 1: A hybrid coolant pump assembly comprising: a housing including an internal cavity; a bearing shaft rotatably supported within said internal cavity of said housing; a first clutch disposed on said bearing shaft, said first clutch having an engaged state wherein said first clutch is adapted to drivingly interconnect an input member and said bearing shaft and a disengaged state wherein said bearing shaft is free to rotate relative to said input member; an impeller apparatus positioned about said bearing shaft and configured to pump a fluid; a rotor disposed within said internal cavity of said housing and surrounding said bearing shaft; a stator disposed within said internal cavity of said housing and surrounding said rotor, said rotor configured to rotate relative to said stator and said bearing shaft when electricity is applied to said stator, said impeller apparatus being rotatably driven by said bearing shaft when said first clutch is in said engaged state, said impeller apparatus being rotatably driven by said rotor  activation mechanism, each extending about the housing, the cover sealingly engaging the housing and the clutch activation mechanism to define a sealed cavity in which the printed circuit board is positioned, wherein the clutch activation mechanism includes a coil, the printed circuit board being axially positioned between the coil and the stator.

Claim 11: A hybrid coolant pump assembly for pumping engine coolant, comprising: a housing extending longitudinally along a longitudinal axis between a first housing end and a second housing end; said housing including a first housing portion including a printed circuit board and being coupled to the housing, the electronic control unit controlling operation of the hybrid coolant pump assembly in one of an idle mode, an electric drive mode, and a mechanical drive mode, wherein the controller operates the first clutch in the disengaged state and does not supply electricity to the stator when operating in the idle mode such that the impeller apparatus is not driven, the electronic control unit operating the hybrid coolant pump in the electric drive mode when the first clutch is in the disengaged state and the stator is electrically energized such that the rotor drives the impeller apparatus, the electronic control unit operating the hybrid coolant pump assembly in the mechanical drive mode by operating the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745